Exhibit 10.1

AMENDMENT NO. 4 TO EMPLOYMENT AGREEMENT

Nicole Sherman

THIS AMENDMENT NO. 4 TO EMPLOYMENT AGREEMENT (“Amendment No. 4”) is entered into
as of the 15th day of April, 2009 (the “Amendment Effective Date”), and amends
that certain EMPLOYMENT AGREEMENT dated as of January 28, 2005, as previously
amended by that certain AMENDMENT NO. 1 TO EMPLOYMENT AGREEMENT dated as of
December 31, 2006, that certain AMENDMENT NO. 2 TO EMPLOYMENT AGREEMENT dated as
of July 28, 2008, and that certain AMENDMENT NO. 3 TO EMPLOYMENT AGREEMENT dated
November 20, 2008 (collectively, the “Employment Agreement”), by and between
AmericanWest Bank, a Washington state-chartered bank (“Employer”), and Nicole
Sherman (“Executive”)

SECTION 1. Employer requested that Executive relocate to Employer’s Utah market
area, and accept a new position, title and duties as Executive Vice
President/Chief Banking Officer (UT), and Executive agreed to relocate and
accept such position, title and duties, pursuant to the terms set forth in that
certain AMENDMENT NO. 3 TO EMPLOYMENT AGREEMENT between Employer and Executive
(“Amendment No. 3”). Employer and Executive desire to modify certain terms
related to such relocation, and hereby agree as follows:

(a) In addition to the relocation benefits set forth under Section 1(c) of
Amendment No. 3, Executive shall be entitled to receive payment of $7,500 per
month for a period of three months commencing in April 2009, for reimbursement
of costs associated with maintenance of a residence in Spokane, Washington. The
payment shall be made through the Employer’s standard payroll practices on the
last payroll run for each month, and subject to all applicable tax withholdings.

SECTION 2. The relocation and change in position, title and duties described in
Section 2 of Amendment No. 3 (collectively, the “Change in Employment”)
constitute “Good Reason” as such term is defined in Section 16(f) of the
Employment Agreement. Employer and Executive agree that (i) Executive may
exercise her rights under Section 10(d) of the Employment Agreement, based on
the Change in Employment as Good Reason, at any time on or before June 30, 2009,
and (ii) the Change in Employment shall not be grounds for Executive’s
resignation for Good Reason after June 30, 2009.

If Executive exercises her right to resign with Good Reason, based on the Change
in Employment, Executive shall refund to Employer all amounts paid or reimbursed
by Employer under Section 1(a) above and Section 1 (c) of Amendment No. 3.
(collectively, the “Reimbursement Amount”).



--------------------------------------------------------------------------------

Executive shall refund to Employer the percentage of the Reimbursement Amount
set forth in the following table in the event Executive resigns without Good
Reason at any time after June 30, 2009 but on or before December 31, 2009:

 

After June 30, 2009 and on or before September 30, 2009

   75 %

After September 30, 2009 and on or before December 31, 2009

   25 %

Employer may offset the amount to be refunded by Executive, if any, against the
amount, if any, that would otherwise be owed to Executive under Section 11(c) of
the Employment Agreement.

SECTION 3. Except as amended and modified by this Amendment No. 4, the
Employment Agreement, as hereby amended and supplemented, shall remain in full
force and effect.

IN WITNESS WHEREOF, the parties hereto have executed this Amendment No. 4 as of
the date first set forth above.

 

EXECUTIVE:     AMERICANWEST BANK /s/ NICOLE SHERMAN     By:   /s/ Jay B. Simmons
NICOLE SHERMAN       Jay B. Simmons, Executive Vice President